

Exhibit 10.1


EIGHTH AMENDMENT TO OFFICE LEASE AGREEMENT
This EIGHTH AMENDMENT TO LEASE (“Amendment”), dated for reference purposes only
as of the 2 day of August, 2018, is entered into by and between KBSIII Towers at
Emeryville, LLC, a Delaware limited liability company (“Landlord”), and ADAMAS
PHARMACEUTICALS, INC., a Delaware corporation (formerly known as Neuromolecular
Pharmaceuticals, Inc.) (“Tenant”).
W I T N E S S E T H:
Landlord (as successor to Emeryville Office, L.L.C. and NOP Watergate, LLC) and
Tenant are parties to that certain Office Lease Agreement dated October 25, 2006
(the “Original Lease”), which Original Lease has previously been amended by that
certain: (i) First Amendment to Lease dated April 29, 2009 (the “First
Amendment”), (ii) Second Amendment to Office Lease Agreement dated January 18,
2011 (the “Second Amendment”), (iii) Third Amendment to Lease dated June 17,
2011 (the “Third Amendment”), (iii) Fourth Amendment to Lease dated January 31,
2013 (the “Fourth Amendment”), (iv) Fifth Amendment to Lease dated May 23, 2014
(the “Fifth Amendment”), and (v) Sixth Amendment to Lease dated October 27, 2015
(the “Sixth Amendment” ); and (vii) Seventh Amendment to Lease dated January 16,
2018 (the “Seventh Amendment” ) (the Original Lease, as so amended, is referred
to herein collectively as the “Lease”). and
WHEREAS, Tenant is to receive certain free rent under the Lease; and
WHEREAS, Landlord and Tenant have agreed that Landlord shall have the right to
“buy back” such free rent from Tenant as more particularly set forth below; and
NOW, THEREFORE, pursuant to the foregoing, and in consideration of the mutual
covenants and agreements contained in the Lease, the Lease, effective as of the
Effective Date, is hereby modified and amended as set out below:
1.    All capitalized terms used herein shall have the same meaning as defined
in the Lease, unless otherwise defined in this Eighth Amendment.
2.    As set forth in the Lease, commencing on month 1, (which is estimated to
be on or around September 1, 2018) and continuing for three (3) month(s), Tenant
is to receive an abatement of Basic Annual Rent in the total amount of
$479,731.50 (“Basic Rental Abatement”). Notwithstanding anything to the contrary
contained herein or in the Lease, Landlord shall pay to Tenant a sum equal to
the total Basic Rental Abatement amount and following receipt of such amount,
the Basic Annual Rent under the Lease shall no longer be abated for the
Abatement Period and Tenant shall pay Basic Annual Rent during such period
without abatement.
3.    With the exception of those terms and conditions specifically modified and
amended herein, the herein referenced Lease shall remain in full force and
effect in accordance with all its terms and conditions. In the event of any
conflict between the terms and provisions of this Eighth


1

--------------------------------------------------------------------------------




Amendment and the terms and provisions of the Lease, the terms and provisions of
this Eighth Amendment shall supersede and control.
4.    This Eighth Amendment may be executed in any number of counterparts, each
of which shall be deemed an original, and all of such counterparts shall
constitute one agreement. To facilitate the execution of this Eighth Amendment,
the parties may execute and exchange facsimile counterparts of the signature
pages and facsimile counterparts shall serve as originals.
IN WITNESS WHEREOF, the parties hereto have executed this Eighth Amendment to
Office Lease Agreement to be effective as of the Effective Date.
Landlord:
KBSIII TOWERS AT EMERYVILLE, LLC,
a Delaware limited liability company


By: KBS Capital Advisors, LLC,
a Delaware limited liability company
Its: Authorized Agent


By:
/s/ Brent Carroll
 
Name:
Brent Carroll
 
Title:
Senior Vice President
 
Date Signed:
August 2, 2018
 



Tenant:
ADAMAS PHARMACEUTICALS, INC.,
a Delaware corporation


By:
/s/ Alf G. Merriweather
 
Name:
Alf G. Merriweather
 
Title:
Chief Financial Officer
 



2

